OPINION.
Milliken
: The proceeding is submitted to us by consent of the parties upon the pleadings, consisting of the petition and answer. Every fact pleaded in the petition that is not denied in the answer is set forth in the findings of fact.
Petitioner seeks to deduct for the year 1919 depreciation at the rate of 10 per centum on its furniture and fixtures valued at $10,000. while the respondent determined the deficiency in question by allowing depreciation at the rate of 5 per centum.
In a case where the petitioner claims a rate of depreciation in excess of that allowed by the Commissioner, his proof should show the facts and reasons justifying such a rate. This has not been done. We have no evidence before us to show the character, date of acquisition, or use of the assets in question. The denial by the respondent of the facts alleged by the petitioner called for proof. We can not supply the same, and the determination of the respondent must be approved for want of proof in support of the allegations contained in the petition.

Judgment for the Commissioner.